Exhibit 10.7.5




BOARD OF DIRECTORS
OF
MARRIOTT INTERNATIONAL, INC.


NO:        BOARD 2019 - 12


DATE:        February 15, 2019


Approval of Amendment to the
Marriott International, Inc. Stock and Cash Incentive Plan


WHEREAS, Marriott International, Inc. (the “Company”) maintains the Marriott
International, Inc. Stock and Cash Incentive Plan, as amended (the “Plan”);


WHEREAS, pursuant to Article 17.1 of the Plan, the Company’s Board of Directors
(the “Board”) may amend the Plan at any time;


WHEREAS, Article 10.4 of the Plan provides that no individual shall be eligible
to receive a payment with respect to cash performance-based awards in excess of
$4 million in any calendar year (the “Individual Cash Award Limit”);


WHEREAS, the Compensation Policy Committee (the “Committee”) of the Board has
recommended that the Board approve an amendment to the Plan to increase the
Individual Cash Award Limit from $4 million to $7.5 million per calendar year;
and


WHEREAS, the Board has reviewed the Committee’s recommendation and believes it
is reasonable and appropriate.


NOW THEREFORE, BE IT RESOLVED, that, effective for performance periods beginning
on or after January 1, 2019, Article 10.4 of the Plan shall be amended to
increase the Individual Cash Award Limit from $4 million to $7.5 million per
calendar year; and


BE IT FURTHER RESOLVED, that the Chairman, Chief Executive Officer, and any Vice
President of the Company, or their designees, are authorized in the name of, and
on behalf of, the Company to take any and all such actions and to expend such
funds as shall be necessary or appropriate, in their judgment, to carry out the
intent and purposes of this Resolution.


By the Board of Directors


/s/ Bancroft S. Gordon


Bancroft S. Gordon
Corporate Secretary




1689030_3

